Fourth Court of Appeals
                                      San Antonio, Texas

                                            JUDGMENT
                                          No. 04-14-00205-CV

                        FOUNTAINS INTERNATIONAL GROUP, INC.,
                                      Appellant

                                                    v.

                             SUMMIT OAK DEVELOPMENT, LLC,
                                        Appellee

                     From the 37th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2005-CI-09146
                           Honorable Antonia Arteaga, Judge Presiding 1

        BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the judgment of the trial court is
REVERSED, and the cause is REMANDED to the trial court for further proceedings. It is
ORDERED that appellant, Fountains International Group, Inc., recover its costs of this appeal
from appellee, Summit Oak Development, LLC.

        SIGNED March 11, 2015.


                                                     _____________________________
                                                     Rebeca C. Martinez, Justice




1
  The Honorable Fred Shannon presided over the hearing on the motion for summary judgment and verbally
pronounced the order that was subsequently signed by the Honorable Solomon Casseb III. The Honorable Antonia
Arteaga presided over the subsequent hearings and signed the final judgment.